Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: para. [0042], l. 2, “11O” should be “11”.  
Appropriate correction is required.
Claim Objections
Claims 1-8, 10-16 and 19 are objected to because of the following informalities:  
a.	Claim 1, line 4 (applies to claims 1-8 and 10-16) requires “an inner space in which the heating element is installed” and line 1 requires “a heating element provided in a casing.”  Does this imply that “the inner space in which the heating element is installed is provided in the casing” as claim 9 recites?
b.	Claim 5, line 1; and Claim 16, line 2 require “an outside.” Does this imply “an outside of the casing”? 

d.	Claim 6, line 6; and Claim 19, line 6, “the same time” lacks antecedent basis and should be “a same time”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 7, line 3; and Claim 19, line 9 require “thereof.” What is “thereof” referring to “the module housing” or “the installation space”?
b.	Claim 18 requires “the heat sink is arranged at each of an upper part and a lower part of the circuit board, and the ionic wind flows between the circuit board and the heat sink.”  For “the heat sink is arranged at each of an upper part and a lower part of the circuit board” are there two heat sinks or one heat sink?  Further, if there is one heat sink, does it wrap around so that the heat sink is arranged at each of an upper part and a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamotani (JP 2000-232287).
With respect to Claim 1, Kamotani teaches an electronic device (fig. 2) having a heat dissipation function, the electronic device comprising: a heating element (17) provided in a casing (6); a heat dissipation means (23,24) provided in the casing to be adjacent (23,24 is near 17) to the heating element and causing an ionic wind (16) to flow to an inner space (fig. 2, inside of 6) in which the heating element is installed; and a heat dissipation bridge (19) protruding in a direction (see fig. 2, protruding leftwards toward 17) of the heating element to exchange heat with the ionic wind flowing through the inner space, at least a portion (see fig. 2, portion of 19 thru 18) of the heat dissipation bridge being connected to a heat sink (18) to transfer heat received from the heating element to the heat sink.

With respect to Claim 17, Kamotani teaches an electronic device (fig. 2) having heat dissipation function, the electronic device comprising: a circuit board (10) provided in an inner space (fig. 2, inside of 6) of a casing (6); a heating element (17) mounted on the circuit board; a heat dissipation means (23,24) installed in the casing to be adjacent (23,24 is near 17) to the heating element and allowing an ionic wind (16) to flow to the inner space; and a heat dissipation bridge (19) protruding in a direction (see fig. 2, protruding leftwards toward 17) of the heating element and exchanging heat with the flowing ionic wind, wherein at least a portion (see fig. 2, portion of 19 thru 18) of the heat dissipation bridge is connected to a heat sink (18) and transfers heat received from the heating element to the heat sink.
Claims 1, 2, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooch (US 2012/0007742).
With respect to Claim 1, Gooch teaches an electronic device (fig. 3, 40) having a heat dissipation function, the electronic device comprising: a heating element (48) provided in a casing (fig. 4, 41,42,43,49); a heat dissipation means (30) provided in the casing to be adjacent (30 near 48) to the heating element and causing an ionic wind (see title) to flow to an inner space (fig. 3, within 41,42,43,49) in which the heating element is installed; and a heat dissipation bridge (52) protruding in a direction (see fig. 3, protruding upwards toward 48) of the heating element to exchange heat with the ionic wind flowing through the inner space, at least a portion (see fig. 3, portion of 52 at 53) of 
With respect to Claims 2, 4, 9, 10, Kamotani further teaches a first end (fig. 3, top of 53) of the heat dissipation bridge protrudes (see fig. 3, upwards) in the direction of the heating element and a second end (fig. 3, bottom of 53) of the heat dissipation bridge at an opposite side (see fig. 3) of the first end is directly connected (see fig. 3) to the heat sink (claim 2), the first end of the heat dissipation bridge is in direct contact (see fig. 3, 52 touching 48) with a surface (fig. 3, bottom of 48) of the heating element (claim 4), the inner space in which the heating element is installed is provided in (see fig. 3) the casing, the heat dissipation means is installed at a position (see fig. 3, 30 adjacent to 46) adjacent to an inlet open (46) to one side (fig. 6B, near side) of the inner space, and an outlet (fig. 6B, 47) is open at a position corresponding to an opposite side (fig. 6B, far side) of the inlet relative to the heating element in the casing (claim 9) and the heat dissipation means is installed in an inlet (portion of 43 between 46 and 53) open to one side (fig. 6B, near side) of the casing (claim 10) and the heat sink is installed at a heat dissipation window (47) open to the casing, so an outer surface (fig. 6B, surface of 53s facing each other) of the heat sink is exposed (can see 53 thru 47 which exposes to outside of 43) to an outside (fig. 6B, outside of 43) (claim 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamotani (JP 2000-232287) and Gooch (US 2012/0007742).
Kamotani discloses the claimed invention including a wire electrode (23) and a counter electrode (24).  Kamotani fails to disclose the heat dissipation means comprises: a power module; a wire electrode connected to the power module and configured to receive power from the power module to become an emitter electrode; and a counter electrode spaced apart from the wire electrode in a direction closer to the heat dissipation bridge and grounded at the same time of being connected to the power module to become a collector electrode.  Gooch teaches the heat dissipation means (fig. 1, 10,20 and fig. 3, 30) comprises: a power module (fig. 1, 20); a wire electrode (fig. 1, 12a,12b,12c and fig. 2B, 36) connected to the power module and configured to receive power (¶[0046], l. 1) from the power module to become an emitter electrode (12a,12b,12c); and a counter electrode (14) spaced apart (see figs. 2A and 2B) from the wire electrode in a direction closer to (see fig. 6B, 32 is closer to 53 than 36) the heat dissipation bridge and grounded (¶[0046], l. 5) at the same time of being connected to the power module to become a collector electrode (14) (claim 6), the heat dissipation means comprises a module housing (fig. 2A, 34) provided in the casing (fig. 4, 41,42,43,49), the module housing having an installation space (fig. 2B, within 34) which is open (see fig. 2A) to opposite sides thereof, wherein the wire electrode is installed at an entrance (far side of fig. 2A) of the installation space and the counter electrode is installed at an exit (near side of fig. 2A) of the installation space (claim 7), the power module and one side of the wire electrode are electrically connected (fig. 1, using 17) to 
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamotani (JP 2000-232287) and Wang (US 7,760,506).
Kamotani discloses the claimed invention except for a heat exchange part is provided on a surface of the heat dissipation bridge to have a recessed shape and increases a surface area of the heat dissipation bridge.  Wang teaches a heat exchange part (20) is provided on a surface (outside surface of 19) of the heat dissipation bridge to have a recessed shape (128) and increases a surface area of the heat dissipation bridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamotani with the heat exchange part of Wang for the purpose of “produc[ing] a layer of turbulent air flow” (col. 6, ll. 65-66) for increased heat exchange of the heat exchange part.  
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamotani (JP 2000-232287) and Miura (US 2018/0172360).
Kamotani discloses the claimed invention except for the heat dissipation bridge is made of a porous metal foam material, or the heat dissipation bridge is provided with a heat dissipation block having a cross-sectional area larger than a cross-sectional area 
Claims 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kamotani (JP 2000-232287), Gooch (US 2012/0007742) and Huang (US 2011/0139401).
With respect to Claim 19, Kamotani discloses the claimed invention including a wire electrode (23) and a counter electrode (24).  Kamontani fails to disclose the heat dissipation means comprises: a power module mounted on the circuit board; a wire electrode connected to the power module and configured to receive power from the power module to become an emitter electrode; and a counter electrode spaced apart from the wire electrode in a direction closer to the heat dissipation bridge and grounded at the same time of being connected to the power module to become a collector electrode, and wherein the heat dissipation means comprises a module housing provided in the casing, the module housing having an installation space which is open to opposite sides thereof, wherein the wire electrode is installed at an entrance of the installation space and the counter electrode is installed at an exit of the installation space.  Gooch teaches the heat dissipation means (fig. 1, 10,20 and fig. 3, 30) comprises: a power module (fig. 1, 20); a wire electrode (fig. 1, 12a,12b,12c and fig. 2B, 36) connected to the power module and configured to receive power (¶[0046], l. 1) from the power module to become an emitter electrode (12a,12b,12c); and a counter 
With respect to Claim 20, Kamotani further teaches a heat exchange part (20) is provided on a surface (fig. 2, outer surface) of the heat dissipation bridge and increases a surface area (outside dia. of 19) of the heat dissipation bridge, and wherein the heat 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the claim objection(s), the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is allowable over the art of record because the prior art does not teach or suggest that “the heat sink is provided in the casing such that at least a portion of an outer surface of the heat sink is exposed to an outside and the heat dissipation bridge is connected to an inner surface of the heat sink.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 patentable over art of record.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,552,536, 8,342,234, 8,482,898, 8,545,599, 2008/0060794, 2008/0302514, 2010/0177519, 2011/0308773, 2013/0153199, CN 106612608, JP S59-229188, KR 10-2020-0114883 disclose an ion wind generator.  US 5,353,193 discloses the heat dissipation bridge has a cylindrical shape, and the heat exchange part is a thin heat dissipation plate structure surrounding the surface of the heat dissipation bridge and protruding therefrom, wherein the heat exchange part is multiply laminated in upward and downward directions of the heat dissipation bridge and protrudes in a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  11/10/2021


Primary Examiner, Art Unit 2835